             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ADAM A. BROWN,                             :
                                           :     1:19-CV-1190
                  Plaintiff,               :
                                           :     Hon. John E. Jones III
                                           :
     v.                                    :
                                           :
KAISER FOUNDATION HEALTH                   :
PLAN OF THE MID-ATLANTIC                   :
STATES, INC.                               :
                                           :
                  Defendant.               :


                                    Order

                               December 27, 2019

     Presently before the Court is Defendant’s Motion to Dismiss Plaintiff’s

Complaint. (Doc. 15). In conformity with the Memorandum issued on today’s

date, NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

   1. Defendant’s Motion to Dismiss Plaintiff’s Complaint, (Doc. 15), is

      GRANTED.

   2. The Clerk of the Court SHALL CLOSE the file on this case.



                                                 /s/ John E. Jones III
                                                 John E. Jones III
                                                 United States District Judge



                                       1
